—Appeal from a judgment of the County Court of Saratoga County (Scarano, Jr., J.), rendered January 21, 1998, convicting defendant upon his plea of guilty of the crime of attempted manslaughter in the first degree.
In satisfaction of a 12-count indictment, defendant pleaded guilty to the crime of attempted manslaughter in the first degree and was sentenced in accordance with the plea agreement to 71/2 to 15 years in prison. Defendant also waived all appeal rights as part of that agreement. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that no nonfrivolous appealable issues exist. A review of the record, defense counsel’s brief and defendant’s pro se submissions leads to the same conclusion. Accordingly, we affirm the judgment of conviction and grant defense counsel’s application for leave to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.